Dismissed and Opinion Filed August 26, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01415-CR

                          TAMARA LAVON CHRISTIAN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-80320-2013

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
131415F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

TAMARA LAVON CHRISTIAN, Appellant               On Appeal from the County Court at Law
                                                No. 5, Collin County, Texas
No. 05-13-01415-CR       V.                     Trial Court Cause No. 005-80320-2013.
                                                Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                    Justice Wright and Justices Myers and
                                                Evans.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered August 26, 2014